DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 08/31/2021.
Regarding claim 20, the application has been amended as follows: 
On lines 12-13, delete “one of the excitation light source modules”.
On line 13, after “first region” insert - - by one of the excitation light source modules - -.
On line 14, delete “the excitation beams”.
On line 14, after “first region” insert - - by the excitation beams - -.
On line 16, delete “one of the excitation light source modules”.
On line 17, after “region” insert - - by one of the excitation light source modules - -.
On line 17, delete “the excitation beams”.
On line 18, after “second region” insert - - by the excitation beams - -.

Allowable Subject Matter
Claims 1 and 3-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Sugiyama et al. (US Pub. No. 2012/0300178 A1) discloses an illumination system (i.e. lighting device; Figure 5, element 101), comprising: a plurality of excitation light source modules (Figure 5, elements 20, 50 and 70), configured to respectively emit a plurality of excitation beams (i.e. first, second, and third emission light [respectively]); and a wavelength conversion module (Figure 5, element 391), located on a transmission path of the excitation beams (clearly illustrated in Figure 5), and the wavelength conversion module (see annotated Figure 6, element 391) comprising: a substrate (Figure 6(b), element 35), having a first surface (Figure 6(b), element 36) and a second surface (Figure 6(b), element 56) opposite to each other (clearly illustrated in Figure 5); a first region (Figure 6(a), element 391A), located on the first surface (Figure 6(b), element 36) of the substrate (Figure 6(b), element 35), and located on the transmission path of the excitation beams (i.e. path of the emission light), and having a first inner annular region (Figure 6(a), element 37) and a first outer annular region (Figure 6(a), element 38), wherein the first outer annular region (Figure 6(a), element 38) surrounds the first inner annular region (Figure 6(a), element 37); and a second region (Figure 6(c), element 391B), located on the second surface (Figure 6(b), element 56) of the substrate (Figure 6(b), element 35), and located on the transmission path of the excitation beams (i.e. path of the emission light), and having a second inner annular region (Figure 6(c), element A) and a second outer annular region (Figure 6(c), element B), wherein the second outer annular region (Figure 6(c), element B) surrounds the second inner 
Regarding claim 18, Sugiyama et al. (US Pub. No. 2012/0300178 A1) discloses a wavelength conversion module (Figure 6, element 391), comprising: a substrate (Figure 6(b), element 35), having a first surface (Figure 6(b), element 36) and a second surface (Figure 6(b), element 56) opposite to each other (clearly illustrated in Figure 5); a first region (Figure 6(a), element 391A), located on the first surface (Figure 6(b), element 36) of the substrate (Figure 6(b), element 35), and having a first inner annular region (Figure 6(a), element 37) and a first outer annular region (Figure 6(a), element 38), wherein the first outer annular region (Figure 6(a), element 38) surrounds the first inner annular region (Figure 6(a), element 37); and a second region (Figure 6(c), element 391B), located on the second surface (Figure 6(b), element 56) of the substrate (Figure 6(b), element 35), and having a second inner annular region (Figure 6(c), element A) and a second outer annular region (Figure 6(c), element B), wherein the second outer annular region (Figure 6(c), element B) surrounds the second inner annular region (Figure 6(c), element A).  However, Sugiyama et al. and the prior art of record neither shows nor suggest a wavelength conversion module wherein the first inner annular region has a first reflection region and a first 
Regarding claim 19, Shimizu et al. (US Pub. No. 2019/0302587 A1) discloses a projection apparatus (i.e. projector; Figure 1, element 1000), comprising: an illumination system (i.e. light source apparatus; Figure 1, element 80), configured to provide an illumination beam (Figure 1, element B), and comprising: a plurality of excitation light source modules (i.e. plurality of semiconductor lasers; Figure 1, element 15), configured to respectively emit a plurality of excitation beams (page 2, paragraph 0027, lines 2-5); and a wavelength conversion module (Figure 1, element 45), located on a transmission path of the excitation beams (Figure 1, element B), and the wavelength conversion module (Figure 1, element 45) comprising: a substrate (Figure 1, element 38), having a first surface (i.e. surface of element 38 in contact with element 41 in Figure 1) and a second surface (i.e. surface of element 38 in contact with element 42 in Figure 1) opposite to each other (clearly illustrated in Figure 1); at least one light valve (Figure 1, elements 400R, 400G and 400B), disposed on the transmission path of the illumination beam, and configured to convert the illumination beam into an image beam (page 4, paragraph 0057, lines 1-3); and a projection lens (Figure 1, element 600), disposed on a transmission path of the image beam (i.e. color image), and configured to convert the image beam into a projection beam (page 4, paragraph 0059, lines 1-4).  Also, Sugiyama et al. (US Pub. No. 2012/0300178 A1) discloses a wavelength conversion module (see annotated Figure 6, element 391) comprising a first 
Regarding claim 20, Shimizu et al. (US Pub. No. 2019/0302587 A1) discloses an illumination system (i.e. light source apparatus; Figure 1, element 80) in a projection apparatus (i.e. projector; Figure 1, element 1000), wherein the illumination system (i.e. light source apparatus; Figure 1, element 80) comprises a plurality of excitation light source modules (i.e. plurality of semiconductor lasers; Figure 1, element 15) and a wavelength conversion module (Figure 1, 
Regarding claims 3-17 and 21-23, the claims are allowable based on their dependence from allowable claims 1 and 20 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akiyama (US Pub. No. 2017/0237953 A1) discloses a wavelength conversion element including: a substrate including a light-reflecting surface and rotatable around an axis of rotation; and a wavelength conversion layer supported by the light-reflecting surface.  The wavelength conversion layer has a distribution of reflectance, along a circle centered on the axis of rotation, with respect to excitation light to excite the wavelength conversion layer.  An average reflectance of the wavelength conversion layer with respect to the excitation light per the circle varies depending on a radius of the circle.
Chen et al. (US Pub. No. 2019/0317388 A1) teaches an illumination system including a first exciting light source, a second exciting light source and a wavelength-converting wheel.  The first exciting light source provides a first exciting beam.  The 
Weng (US Pub. No. 2019/0235370 A1) shows an illumination system including an excitation light source and a wavelength conversion element.  The excitation light source provides an excitation beam.  The wavelength conversion element has a wavelength conversion region, a reflective region, and a light transmissive region.  The wavelength conversion region and the reflective region form an annular region.  The light transmissive region is surrounded by the annular region, wherein the excitation beam passes through the light transmissive region of the wavelength conversion element.  The illumination system of the disclosure is small in size and achieves favorable optical efficiency.  A projection device including the illumination system is also provided. 
Tsai et al. (US Pub. No. 2017/0269464 A1) discloses a wavelength conversion structure disposed on a transmission path of an illumination light beam emitted by a light source of the projection device, and includes a rotary disc, a wavelength 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MC/
07/26/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882